925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Edward HAYNES, Plaintiff-Appellant,v.Michael DUTTON, Warden, William H. Lloyd, Richard Merchant,Defendants-Appellees.
No. 90-6468.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that a default judgment was filed by the district court on September 10, 1990.  By order filed October 29, 1990, the district court set aside the entry of default.  Appellant appealed on November 14, 1990, from the October 29 order.


4
An order setting aside a default judgment is not appealable.    Joseph v. Office of the Consulate General of Nigeria, 830 F.2d 1018, 1028 (9th Cir.1987), cert. denied, 485 U.S. 905 (1988).


5
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation